Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see after final amendment, filed on June 1, 2022, with respect to the rejection of claims 11 and 12 under 35 U.S.C. 103 have been fully considered and are accepted.  The rejection of the respective claims has been withdrawn in view of the amendment and remark presented by the Applicant(s). The Examiner acknowledges the cancellation of claims 1-10, 12, 18, and 20; and the addition of claims 21-24. Claims 11, 13-17, 19, and 21-24 are pending in the application.
Allowance
Claims 11, 13-17, 19 and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance:
In reference to claim 11: the instant claim is allowed because the closest prior art, Ainsworth et al. (U.S. Patent No. 5,982,478, hereon Ainsworth) fails to anticipate or render obvious "a fluid measuring apparatus” including the steps (or comprising) “…an average calculating device configured to average previously-estimated fluid information and to calculate average fluid information; and a changing device configured to change the predetermined value to be higher as a flow volume or a flow velocity of the fluid indicated by the average fluid information increases," in combination with the rest of the claim limitations as claimed and defined by the Applicants. 
In reference to claim 21: the instant claim is allowed because the closest prior art, Ainsworth fails to anticipate or render obvious "a fluid measuring apparatus” including the steps (or comprising) “…calculating device is configured to (i) calculate the estimated fluid information based on the average frequency signal in a period other than a backflow period in which the backflow of the fluid is detected, and (ii) calculate the estimated fluid information based on a corrected average frequency signal obtained by correcting the average frequency signal in the backflow period," in combination with the rest of the claim limitations as claimed and defined by the Applicants.
In reference to claim 22: the instant claim includes similar allowable subject matter as claim 21 of the instant application. 
In reference to claim 23: the instant claim is allowed because the closest prior art, Ainsworth fails to anticipate or render obvious "a fluid measuring apparatus” including the steps (or comprising) “…an average calculating device configured to average previously-estimated fluid information and to calculate average fluid information; and a limiting device configured to limit a backflow period in which the backflow of the fluid is detected to be shorter as a flow volume or a flow velocity of the fluid indicated by the average fluid information increases," in combination with the rest of the claim limitations as claimed and defined by the Applicants.
In reference to claim 24: the instant claim is allowed because the closest prior art, Ainsworth fails to anticipate or render obvious "a fluid measuring apparatus” including the steps (or comprising) “…a light receiving device configured to receive light scattered by the fluid, the light receiving device includes a first light receiving element and a second light receiving element; a detecting device configured to detect a backflow of the fluid based on a first received light signal outputted from the first light receiving element; and a calculating device configured to calculate estimated fluid information indicating a flow volume or a flow velocity of the fluid, based on a detection result of said detecting device and a second received light signal outputted from the second light receiving element," in combination with the rest of the claim limitations as claimed and defined by the Applicants.
The remaining claims depend on their respective base claims and include further limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS DESTA whose telephone number is (571)272-2214. The examiner can normally be reached M-F: 8:30 to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew M Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIAS DESTA/
Primary Examiner, Art Unit 2857